Title: From John Adams to the President of Congress, No. 63, 10 May 1780
From: Adams, John
To: Huntington, Samuel,President of Congress


     
     Paris, 10 May 1780. RC(PCC, No. 84, II, f. 39–40). printed: Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 3:668–669.
     In this letter, read in Congress on 20 Sept., John Adams described Henry Grattan’s effort in the Irish House of Commons on 19 April to overthrow Poyning’s Law (10 Hen. 7, ch. 22) and thus establish legislative independence for the Irish Parliament. Although the attempt failed, Adams believed that popular support for the measure was so strong “that no magistrate will venture to execute any Act of the English Parliament.” Adams also provided extracts from two statutes, 4 Phil. & Mary, ch. 4 and 6 Geo. 1, ch. 5, which set down the meaning of Poyning’s Law.
    